DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
With regards to claim 1, Kobayashi et al. discloses a wheel speed sensor comprising, as illustrated in Figures 1-11 (namely Figure 11), a sensor component 301 (e.g. wheel speed sensor device) comprising a sensor 20 (e.g. Hall IC); a holder 10,310 (e.g. outer jacket portion formed by elements 311,312,313 in Figure 11) that holds the sensor (as observed in Figure 11); a cable 7a that is to be electrically connected to the sensor and that extends rearward from the holder (paragraphs [0035],[0039]; observed in Figure 11); a rubber stopper 340 (e.g. a waterproofing member) that is disposed rearward of the holder (paragraph [0064]; as observed in Figure 11); the rubber stopper 340 having a through hole 342 for the cable to extend through, that adheres to an outer circumferential surface of the cable (paragraph [0066]; as observed in Figure 11); the rubber stopper 340 having a front end (e.g. left-side end of stopper 340 in Figure 11) that adheres to a portion (e.g. right-side end of element 313 of holder 310 in Figure 11) of a rear surface of the holder such that the portion being located at a peripheral edge of the cable 
With regards to claim 2, Kobayashi et al. further discloses the holder 10,310 includes an inner portion 11 (e.g. the front end portion) that holds the sensor 20; an outer portion 13 (e.g. back end portion) molded integrally with the inner portion on an outer side of the inner portion; the outer portion 13 surrounds a part of the cable 7a,7b in a length direction of the cable and is fused to a sheath of the cable around the entire circumference of the sheath (paragraphs [0037],[00039],[0056]; observed in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
.

Response to Amendment
Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 












/HELEN C KWOK/Primary Examiner, Art Unit 2861